Fourth Court of Appeals
                                     San Antonio, Texas
                                           October 19, 2018

                                         No. 04-17-00316-CV

                                   LAREDO JET CENTER, LLC,
                                           Appellant

                                                  v.

                                        CITY OF LAREDO,
                                             Appellee

                     From the 341st Judicial District Court, Webb County, Texas
                                Trial Court No. 2016CVF003042D3
                        Honorable Rebecca Ramirez Palomo, Judge Presiding


                                            ORDER
Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

           Appellant’s motion for en banc reconsideration is denied as untimely.


                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of October, 2018.



                                                       ___________________________________
                                                       KEITH E. HOTTLE,
                                                       Clerk of Court